Exhibit 10.16

Execution Copy

DEVON ENERGY CORPORATION

DEFINED CONTRIBUTION RESTORATION PLAN



--------------------------------------------------------------------------------

 

ARTICLE I ESTABLISHMENT AND PURPOSE

     1   

1.1   Establishment

     1   

1.2   Purpose

     1   

1.3   ERISA Status

     1   

ARTICLE II DEFINITIONS

     1   

2.1   Definitions

     1   

2.2   Construction

     4   

2.3   Funding

     4   

ARTICLE III ELIGIBILITY AND PARTICIPATION

     5   

3.1   Eligibility and Participation

     5   

ARTICLE IV COMPANY CONTRIBUTIONS

     5   

4.1   Company Contributions

     5   

ARTICLE V PAYMENT OF BENEFITS

     5   

5.1   Payment Events

     5   

5.2   Time and Method of Payment

     5   

5.3   Payment to Specified Employees Upon Separation from Service

     6   

5.4   Beneficiary Designations

     6   

ARTICLE VI ACCOUNTS AND INVESTMENT

     6   

6.1   Participant Accounts

     6   

6.2   Adjustment of Accounts

     6   

6.3   Investment of Account

     7   

6.4   Vesting

     7   

6.5   Account Statements

     7   

ARTICLE VII ADMINISTRATION

     7   

7.1   Administration

     7   

7.2   Indemnification and Exculpation

     7   

7.3   Rules of Conduct

     7   

7.4   Legal, Accounting, Clerical and Other Services

     7   

7.5   Records of Administration

     8   

7.6   Expenses

     8   

7.7   Liability

     8   

7.8   Claims Review Procedures

     8   

7.9   Finality of Determinations; Exhaustion of Remedies

     9   

7.10 Effect of Fiduciary Action

     9   

ARTICLE VIII GENERAL PROVISIONS

     10   

8.1   Conditions of Employment Not Affected by Plan

     10   

8.2   Restrictions on Alienation of Benefits

     10   

8.3   Information Required of Participants

     10   

8.4   Tax Consequences Not Guaranteed

     10   

8.5   Benefits Payable to Incompetents

     10   

 

i



--------------------------------------------------------------------------------

 

8.6   Severability

     11   

8.7   Tax Withholding

     11   

8.8   Domestic Relations Orders

     11   

ARTICLE IX AMENDMENT AND TERMINATION

     11   

9.1   Amendment and/or Termination

     11   

ARTICLE X MISCELLANEOUS PROVISIONS

     11   

10.1 Articles and Section Titles and Headings

     11   

10.2 Joint Obligations

     11   

10.3 Governing Law

     11   

 

ii



--------------------------------------------------------------------------------

DEVON ENERGY CORPORATION

DEFINED CONTRIBUTION RESTORATION PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE

1.1 Establishment. Devon Energy Corporation, a Delaware corporation (“Company”),
established an unfunded, nonqualified deferred compensation plan known as the
Devon Energy Corporation Defined Contribution Restoration Plan (the “Plan”)
effective December 1, 2007. The Company amended and restated the Plan
November 11, 2008, with such amendment and restatement effective December 1,
2007, and further amended the Plan effective January 1, 2009. The Plan is hereby
amended and restated effective January 1, 2012 to incorporate prior amendments
and to make certain other clarifying changes.

1.2 Purpose. The Plan is intended to provide the amount of the benefit which
could otherwise be earned under the Devon Energy Corporation Incentive Savings
Plan (the “Qualified Plan”) but which cannot be contributed due to the
limitations imposed by Section 401(a)(17) of the Code, which limits the annual
compensation that may be taken into account in computing benefits under plans
qualified under Section 401(a) and 501(a) of the Code.

1.3 ERISA Status. The Plan is intended to qualify for the exemptions provided
under Title I of ERISA for plans that are not tax-qualified and that are
maintained primarily to provide deferred compensation for a select group of
management or highly compensated employees as defined in Section 201(2) of
ERISA.

ARTICLE II

DEFINITIONS

2.1 Definitions. For purposes of this Plan, the following definitions shall
apply.

(a) “Account” means the recordkeeping accounts maintained by the Company to
record the payment obligation of the Company to a Participant as determined
under the terms of this Plan. The Company may maintain an Account to record the
total obligation to the Participant under this Plan and component accounts to
reflect amounts payable at different times and in different forms. Reference to
an Account means any such Account established by the Company as the context
requires.

(b) “Affiliate” means a corporation, trade or business that, together with the
Company, is treated as a single employer under Code Section 414(b) or (c).

(c) “Beneficiary” means the person, persons, trust, or other entity designated
by a Participant on the beneficiary designation form adopted by the Company to
receive benefits, if any, under this Plan at such Participant’s death pursuant
to Section 5.2.

(d) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

(e) “Change of Control Payment Event” shall mean and shall be deemed to have
occurred each time any one of the events described in paragraphs (i), (ii),
(iii), or (iv) below occurs. For the purpose of this subsection (e), the term
“Company” shall mean Devon Energy Corporation and any successor thereto.

(i) The acquisition of stock of the Company by any one person, or more than one
person acting as a group (as defined in §1.409A-3(i)(5)(v)(B) of the Treasury
Regulations) (a “Person”) if, immediately after such acquisition, such Person
owns more than 50% of either (I) the then outstanding shares of common stock of
the Company or (II) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that the following acquisitions shall not
constitute a Change of Control Payment Event: (A) any acquisition by an
underwriter temporarily holding securities pursuant to an offering of such
securities; (B) any acquisition by the Company; (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company. If a Change of Control Payment
Event occurs by reason of an acquisition described in this paragraph (i), no
additional Change of Control Payment Event shall be deemed to occur under this
paragraph (i) by reason of subsequent changes in the holdings of such Person
(except if the holdings of such Person are reduced to 50% or below and
thereafter increase to more than 50%).

(ii) During a 12-month period, a majority of the individuals who, as of
December 1, 2007, constitute the Board (the “Incumbent Board”) are replaced;
provided, however, that any individual becoming a director subsequent to
December 1, 2007 whose election, appointment or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for purposes of
this definition, any such individual whose initial assumption of office occurs
as a result of an actual or publicly threatened election contest (as such terms
are used in Rule 14a-11 promulgated under the Exchange Act) with respect to the
election or removal of directors or other actual or publicly threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

(iii) The date a Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person) ownership of
stock of the Company possessing 30% or more of the combined voting power of the
then outstanding voting securities of the Company; provided that, if a Change of
Control Payment Event occurs by reason of such acquisition, no additional Change
of Control Payment Event shall be deemed to occur under this paragraph (iii) or
paragraph (i) by reason of the acquisition of additional control of the Company
by the same Person.

(iv) Approval by the shareholders of the Company of the sale or other
disposition of all or substantially all of the assets of the Company to a
Person; provided that, a transfer of the Company’s assets shall not be treated
as a Change of Control Payment Event if the assets are transferred to:

(1) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

2



--------------------------------------------------------------------------------

(2) An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(3) A person that owns, directly or indirectly, 50% or more of the total value
or voting power of all the outstanding stock of the Company; or

(4) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly by a Person described in subsection (e)(iv)(3).

Except as otherwise provided in this subsection (e)(iv), a person’s status is
determined immediately after the transfer of the assets.

(f)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any Regulations relating thereto.

(g)  “Committee” means the Compensation Committee appointed by the Board of
Directors of the Company or a committee established by the Compensation
Committee that has been delegated duties related to the Plan.

(h)  “Company Contribution” means the contribution made by the Company for the
benefit of the Participant under Article IV of the Plan in any Plan Year.

(i)   “Credited Earnings” means the gains or losses applied to a Participant’s
Account pursuant to Section 6.2.

(j)   “Disabled” or “Disability” means a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of not less than 12 months. The Committee shall determine
whether a Participant is Disabled in accordance with Section 409A of the Code.

(k)  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(l)   “Eligible Employee” means an Employee who is a participant in the
Qualified Plan who is designated by the Committee as belonging to a “select
group of management or highly compensated employees” as such phrase is defined
under ERISA whose Company contribution to the Qualified Plan is limited due to
the IRS Limitations.

(m) “Employer” shall mean the Company and/or any Affiliate that employs the
Participants.

(n)  “Participant” means an Eligible Employee who has Company Contributions
credited to an Account under this Plan.

(o)  “Plan” means this Devon Energy Corporation Defined Contribution Restoration
Plan.

 

3



--------------------------------------------------------------------------------

(p) “Plan-Approved Domestic Relations Order” means a qualified domestic
relations order as defined in Section 414(p)(1)(B) of the Code that meets the
requirements established by the Committee.

(q) “Plan Year” means the 12-month period beginning on January 1st and ending on
December 31st.

(r) “Qualified Plan” means the Devon Energy Corporation Incentive Savings Plan.

(s) “Separation from Service” A Participant incurs a Separation from Service
upon termination of employment with the Employer Whether a Separation from
Service has occurred shall be determined by the Committee in accordance with
Section 409A of the Code.

Except in the case of a Participant on a bona fide leave of absence as provided
below, a Participant is deemed to have incurred a Separation from Service if the
Employer and the Participant reasonably anticipated that the level of services
to be performed by the Participant after a certain date would be reduced to 20%
or less of the average services rendered by the Participant during the
immediately preceding 36-month period (or the total period of employment, if
less than 36 months), disregarding periods during which the Participant was on a
bona fide leave of absence.

A Participant who is absent from work due to military leave, sick leave, or
other bona fide leave of absence shall incur a Separation from Service on the
first date immediately following the later of (i) the six-month anniversary of
the commencement of the leave or (ii) the expiration of the Participant’s right,
if any, to reemployment under statute or contract.

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.1(m) of the Plan, except
that for purposes of determining whether another organization is an Affiliate of
the Company, common ownership of at least 50% shall be determinative.

(t) “Specified Employee” means those employees of the Company who are determined
by the Committee to be a “specified employee” in accordance with Section 409A of
the Code and the regulations promulgated thereunder and the Devon Energy
Corporation Specified Employee Policy.

2.2 Construction. Except when otherwise indicated by the context, any masculine
terminology when used in the Plan shall also include the feminine gender, and
the definition of any term in the singular shall also include the plural.

2.3 Funding. The benefits described in this Plan are contractual obligations of
the Employers to pay compensation for services, and shall constitute a liability
to the Participants and/or their Beneficiaries in accordance with the terms
hereof. All amounts paid under this Plan shall be paid in cash from the general
assets of the Employers and shall be subject to the general creditors of the
Company and the Employer of the Participant. Benefits shall be reflected on the
accounting records of the Employers but shall not be construed to create, or
require the creation of, a trust, custodial or escrow account. No special or
separate fund need be established and

 

4



--------------------------------------------------------------------------------

no segregation of assets need be made to assure the payment of such benefits. No
Participant shall have any right, title or interest whatever in or to any
investment reserves, accounts, funds or assets that the Employer may purchase,
establish or accumulate to aid in providing the benefits described in this Plan.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust or a fiduciary relationship of
any kind between an Employer or the Company and a Participant or any other
person. Provided, the Company may establish and/or continue a grantor trust as
defined in Section 671 of the Code to provide a source of funding for amounts
deferred hereunder. Neither a Participant nor the Beneficiary of a Participant
shall acquire any interest hereunder greater than that of an unsecured creditor
of the Company or any Affiliate who is the Employer of such Participant.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility and Participation. All determinations as to an Employee’s status
as an Eligible Employee shall be made by the Committee. The determinations of
the Committee shall be final and binding on all employees. Eligible Employees
who have received Company Contributions under this Plan shall continue as a
Participant as long as there is a balance credited to his or her Account.

ARTICLE IV

COMPANY CONTRIBUTIONS

4.1 Company Contributions. The Company Contribution for a Plan Year will be
equal to the amount of Company contributions that would have otherwise been
allocated to the Participant under the Qualified Plan but for (i) the
application of Section 401(a)(17) of the Code and (ii) the reduction in the
Participant’s eligible compensation under the Qualified Plan to reflect elective
deferrals in a non-qualified deferred compensation plan sponsored by the
Company.

ARTICLE V

PAYMENT OF BENEFITS

5.1 Payment Events. A Participant’s Account shall become payable at the time and
in the form described in this Article upon the earlier to occur of the following
events: (i) a Participant’s Separation from Service; (ii) a Participant’s
Disability; (iii) a Change of Control Payment Event or (iv) the Participant’s
death.

5.2 Time and Method of Payment. Plan Account balances will be paid in the form
of a single lump sum payment within 90 days of the Participant’s death or
Disability or the occurrence of a Change of Control Payment Event. Plan Account
balances will also be paid in the form of a single lump sum payment within 90
days of the date of a Participant’s Separation from Service unless the
Participant is a Specified Employee. In the event the Participant is a Specified
Employee, payment shall be made in the form of a single lump sum payment within
90 days of the first business day of the seventh month following Separation from
Service. It is possible that a Participant may be entitled to a Company
Contribution for the Plan Year in which the payment event occurs but such
amount, if any, will not be determinable until the Plan Year immediately
following the Plan Year in which the payment event

 

5



--------------------------------------------------------------------------------

occurred. Therefore, to the extent the Participant is entitled to a Company
Contribution that is attributable to the Plan Year in which a payment event
occurs, such amount shall be paid in a lump sum by December 31 of the Plan Year
immediately following the Plan Year in which the payment event occurred.

5.3 Payment to Specified Employees Upon Separation from Service. In no event
shall a Specified Employee receive a payment under this Plan following a
Separation from Service prior to the first business day of the seventh month
following the date of Separation from Service.

5.4 Beneficiary Designations. A Participant shall designate on a beneficiary
designation form a Beneficiary who, upon the Participant’s death, will receive
payments that otherwise would have been paid to him under the Plan. All
Beneficiary designations shall be in writing. Any such designation shall be
effective only if and when delivered to the Committee during the lifetime of the
Participant. A Participant may change a Beneficiary or Beneficiaries by filing a
new beneficiary designation form. The latest beneficiary designation form shall
apply to the combined Accounts and subaccounts of the Participant. If a
Beneficiary of a Participant predeceases the Participant, the designation of
such Beneficiary shall be void. If a Beneficiary to whom benefits under the Plan
remain unpaid dies after the Participant and the Participant failed to specify a
contingent Beneficiary on the appropriate beneficiary designation form, the
remainder of such death benefit payments shall be paid to such Beneficiary’s
estate. If a Participant fails to designate a Beneficiary with respect to any
death benefit payments or if such designation is ineffective, in whole or in
part, any payment that otherwise would have been paid to such Participant shall
be paid to the Participant’s estate.

ARTICLE VI

ACCOUNTS AND INVESTMENT

6.1 Participant Accounts. The Committee shall maintain, or cause to be
maintained, a bookkeeping Account for each Participant for the purpose of
accounting for the Participant’s interest under the Plan.

6.2 Adjustment of Accounts. Each Participant’s Account shall be adjusted to
reflect all Company Contributions credited to the Participant’s Account, all
positive or negative Credited Earnings credited or debited to the Participant’s
Account as provided by Section 6.3, and all benefit payments charged to the
Participant’s Account. Company Contributions shall be credited to a
Participant’s Account and shall be subject to the vesting requirements described
in Section 6.4, Credited Earnings and other earnings shall be credited to
Participant Accounts pursuant to the performance of the investments held for the
benefit of the Participant. Charges to a Participant’s Account to reflect
benefit payments shall be made as of the date of any such payment and charged to
the applicable subaccount within such Account. As of any relevant date, the
balance standing to the credit of a Participant’s Account, and each separate
subaccount comprising such Account, shall be the respective balance in such
Account and the component subaccounts as of the close of business on such date
after all applicable credits, debits and charges have been posted.

 

6



--------------------------------------------------------------------------------

6.3 Investment of Account. The Committee will offer more than one benchmark fund
as a deemed investment alternative. The benchmark funds offered will be
determined in the sole discretion of the Committee. Each Participant may select
among the different benchmark funds offered. The deemed investments in benchmark
funds are only for the purpose of determining the Company’s payment obligation
under the Plan. A Participant who has a choice of more than one such benchmark
fund may, as frequently as daily, modify his election of benchmark funds through
a procedure designated by the Committee. Such modification will be in accordance
with rules and procedures adopted by the Committee.

6.4 Vesting. A Participant shall become vested in Company Contributions and
Credited Earnings thereon as such Participant would be vested pursuant to the
terms of the Qualified Plan.

6.5 Account Statements. The Committee shall provide each Participant with a
statement of the status of the Participant’s Account under the Plan. The
Committee shall provide such statement annually or at such other times as the
Committee may determine. Annual statements shall be in the format prescribed by
the Committee.

ARTICLE VII

ADMINISTRATION

7.1 Administration. The Plan shall be administered, construed and interpreted by
the Committee. The Committee shall have the sole authority and discretion to
determine eligibility and to construe the terms of the Plan. The determinations
by the Committee as to any disputed questions arising under the Plan, including
the Eligible Employees who are eligible to be Participants in the Plan and the
amounts of their benefits under the Plan, and the construction and
interpretation by the Committee of any provision of the Plan, shall be final,
conclusive and binding upon all persons including Participants, their
beneficiaries, the Company, its stockholders and employees and the Employers.

7.2 Indemnification and Exculpation. The members of the Committee and its agents
shall be indemnified and held harmless by the Company against and from any and
all loss, cost, liability or expense that may be imposed upon or reasonably
incurred by them in connection with or resulting from any claim, action, suit or
proceeding to which they may be a party or in which they may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by them in settlement (with the Company’s written
approval) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding. The foregoing provisions shall not be applicable to any person if
the loss, cost, liability or expense is due to such person’s gross negligence or
willful misconduct.

7.3 Rules of Conduct. The Committee shall adopt such rules for the conduct of
its business and the administration of this Plan as it considers desirable,
provided they do not conflict with the provisions of this Plan.

7.4 Legal, Accounting, Clerical and Other Services. The Committee may authorize
one or more if its members or any agent to act on its behalf and may contract
for legal, accounting, clerical and other services to carry out this Plan. The
Company shall pay all expenses of the Committee.

 

7



--------------------------------------------------------------------------------

7.5 Records of Administration. The Committee shall keep records reflecting the
administration of this Plan which shall be subject to audit by the Company.

7.6 Expenses. The expenses of administering the Plan shall be borne by the
Company.

7.7 Liability. No member of the Board of Directors or of the Committee shall be
liable for any act or action, whether of commission or omission, taken by any
other member, or by any officer, agent, or employee of the Company or of any
such body, nor, except in circumstances involving his bad faith, for anything
done or omitted to be done by himself.

7.8 Claims Review Procedures. The following claim procedures shall apply until
such time as a Change of Control Payment Event has occurred. During the 24-month
period following a Change of Control Payment Event, these procedures shall apply
only to the extent the claimant requests their application. After the expiration
of the 24-month period following a Change of Control Payment Event, then, these
procedures shall again apply until the occurrence of a subsequent Change of
Control Payment Event.

(a) Denial of Claim. If a claim for benefits is wholly or partially denied, the
claimant shall be given notice in writing of the denial within a reasonable time
after the receipt of the claim, but not later than 90 days after the receipt of
the claim. However, if special circumstances require an extension, written
notice of the extension shall be furnished to the claimant before the
termination of the 90-day period. In no event shall the extension exceed a
period of 90 days after the expiration of the initial 90-day period. The notice
of the denial shall contain the following information written in a manner that
may be understood by a claimant:

(i) The specific reasons for the denial;

(ii) Specific reference to pertinent Plan provisions on which the denial is
based;

(iii) A description of any additional material or information necessary for the
claimant to perfect his claim and an explanation of why such material or
information is necessary;

(iv) An explanation that a full and fair review by the Committee of the denial
may be requested by the claimant or his authorized representative by filing a
written request for a review with the Committee within 60 days after the notice
of the denial is received; and

(v) If a request for review is filed, the claimant or his authorized
representative may review pertinent documents and submit issues and comments in
writing within the 60-day period described in Section 7.8(a)(iv).

 

8



--------------------------------------------------------------------------------

(b) Decisions After Review. The decision of the Committee with respect to the
review of the denial shall be made promptly and in writing, but not later than
60 days after the Committee receives the request for the review However, if
special circumstances require an extension of time, a decision shall be rendered
not later than 120 days after the receipt of the request for review. A written
notice of the extension shall be furnished to the claimant prior to the
expiration of the initial 60-day period. The claimant shall be given a copy of
the decision, which shall state, in a manner calculated to be understood by the
claimant, the specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based.

(c) Other Procedures. Notwithstanding the foregoing, the Committee may, in its
discretion, adopt different procedures for different claims without being bound
by past actions. Any procedures adopted, however, shall be designed to afford a
claimant a full and fair review of his claim and shall comply with applicable
regulations under ERISA.

7.9 Finality of Determinations; Exhaustion of Remedies. To the extent permitted
by law, decisions reached under the claims procedures set forth in Section 7.8
shall be final and binding on all parties. No legal action for benefits under
the Plan shall be brought unless and until the claimant has exhausted his
remedies under Section 7.8. In any such legal action, the claimant may only
present evidence and theories which the claimant presented during the claims
procedure. Any claims which the claimant does not in good faith pursue through
the review stage of the procedure shall be treated as having been irrevocably
waived. Judicial review of a claimant’s denied claim shall be limited to a
determination of whether the denial was arbitrary, capricious or an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure. This Section shall have no application during the 24-month
period following a Change of Control Payment Event as to a claim which is first
asserted or first denied after the Change of Control Payment Event and, as to
such a claim, the de novo standard of judicial review shall apply After the
expiration of the 24-month period following a Change of Control Payment Event,
then, this Section shall again apply until the occurrence of a subsequent Change
of Control Payment Event.

7.10 Effect of Fiduciary Action. The Plan shall be interpreted by the Committee
and all Plan fiduciaries in accordance with the terms of the Plan and their
intended meanings. However, the Committee and all Plan fiduciaries shall have
the discretion to make any findings of fact needed in the administration of the
Plan, and shall have the discretion to interpret or construe ambiguous, unclear
or implied (but omitted) terms in any fashion they deem to be appropriate in
their sole judgment. Except as stated in Section 7 9, the validity of any such
finding of fact, interpretation, construction or decision shall not be given de
novo review if challenged in court, by arbitration or in any other forum, and
shall be upheld unless clearly arbitrary or capricious. To the extent the
Committee or any Plan fiduciary has been granted discretionary authority under
the Plan, the Committee’s or Plan fiduciary’s prior exercise of such authority
shall not obligate it to exercise its authority in a like fashion thereafter. If
any Plan provision does not accurately reflect its intended meaning, as
demonstrated by consistent interpretations or other evidence of intent, or as
determined by the Committee in it sole and exclusive judgment, the provision
shall be considered ambiguous and shall be interpreted by the Committee and all
Plan fiduciaries in a fashion consistent with its intent, as determined by the
Committee in its sole discretion. The Committee, without the need for Board of
Directors’ approval, may amend the Plan retroactively to cure any such
ambiguity. This Section may not be invoked by any person to require the Plan to
be interpreted in a manner which is inconsistent with its interpretation by the
Committee

 

9



--------------------------------------------------------------------------------

or by any Plan fiduciaries. All actions taken and all determinations made in
good faith by the Committee or by Plan fiduciaries shall be final and binding
upon all persons claiming any interest in or under the Plan. This Section shall
not apply to fiduciary or Committee actions or interpretations which take place
or are made during the 24-month period following a Change of Control Payment
Event. After the expiration of the 24-month period following a Change of Control
Payment Event, then, this Section shall again apply until the occurrence of a
subsequent Change of Control Payment Event.

ARTICLE VIII

GENERAL PROVISIONS

8.1 Conditions of Employment Not Affected by Plan. The establishment and
maintenance of the Plan shall not be construed as conferring any legal rights
upon any Participant to the continuation of employment with the Company, nor
shall the Plan interfere with the rights of the Company to discharge any
Participant with or without cause.

8.2 Restrictions on Alienation of Benefits. No right or benefit under this Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance, or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge the same shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to the debts, contracts,
liabilities, or torts of the person entitled to such benefit. If any Participant
or the Participant’s Beneficiary under this Plan should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge any
right to a benefit hereunder, then, such right or benefit shall cease and
terminate.

8.3 Information Required of Participants. Payment of benefits shall begin as of
the payment date(s) provided in this Plan and no formal claim shall be required
therefor; provided, in the interest of orderly administration of the Plan, the
Committee may make reasonable requests of Participants and Beneficiaries to
furnish information which is reasonably necessary and appropriate to the orderly
administration of the Plan, and, to that limited extent, payments under the Plan
are conditioned upon the Participants and Beneficiaries promptly furnishing
true, full and complete information as the Committee may reasonably request.

8.4 Tax Consequences Not Guaranteed. The Company does not warrant that this Plan
will have any particular tax consequences for Participants or Beneficiaries and
shall not be liable to them if tax consequences they anticipate do not actually
occur. The Company shall have no obligation to indemnify a Participant or
Beneficiary for lost tax benefits (or other damage or loss).

8.5 Benefits Payable to Incompetents. Any benefits payable hereunder to a minor
or person under legal disability may be made, at the discretion of the
Committee, (i) directly to the said person, or (ii) to a parent, spouse,
relative by blood or marriage, or the legal representative of said person. The
Committee shall not be required to see to the application of any such payment,
and the payee’s receipt shall be a full and final discharge of the Committee’s
responsibility hereunder.

 

10



--------------------------------------------------------------------------------

8.6 Severability. If any provision of the Plan is held invalid or illegal for
any reason, any illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had never been contained therein. The Company shall
have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment.

8.7 Tax Withholding. The Employer may withhold from a payment or accrued benefit
or from the Eligible Employee’s other compensation any federal, state, or local
taxes required by law to be withheld with respect to such payment or accrued
benefit and such sums as the Employer may reasonably estimate as necessary to
cover any taxes for which the Employer may be liable and which may be assessed
with regard to such payment.

8.8 Domestic Relations Orders. The Committee shall establish procedures for
determining whether an order directed to the Plan is a Plan-Approved Domestic
Relations Order. If the Committee determines that an order is a Plan-Approved
Domestic Relations Order, the Committee shall cause the payment of amounts
pursuant to or segregate a separate account as provided by (and to prevent any
payment or act which might be inconsistent with) the Plan-Approved Domestic
Relations Order to the extent permitted by Section 409A of the Code.

ARTICLE IX

AMENDMENT AND TERMINATION

9.1 Amendment and/or Termination. The Committee may amend or modify the Plan at
any time and in any manner. Provided, (i) no amendment shall reduce any portion
of a Participant’s Account that is vested and (ii) no amendment shall be
effective to the extent it results in a violation of Section 409A of the Code.
The Committee may terminate the Plan within the parameters and limitations
imposed by Section 409A of the Code.

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1 Articles and Section Titles and Headings. The titles and headings at the
beginning of each Article and Section shall not be considered in construing the
meaning of any provisions in this Plan.

10.2 Joint Obligations. For purposes of this Plan, the Company and Devon Energy
Company, L.P., an Oklahoma limited partnership shall have joint and several
liability for all obligations hereunder.

10.3 Governing Law. This Plan is subject to ERISA, but is exempt from most parts
of ERISA since it is an unfunded deferred compensation plan maintained for a
select group of management or highly compensated employees. In no event shall
any references to ERISA in the Plan be construed to mean that the Plan is
subject to any particular provisions of ERISA. The Plan shall be governed and
construed in accordance with federal law and the laws of the State of Oklahoma,
except to the extent such laws are preempted by ERISA.

* * * * * * * * *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by
their duly authorized officers in a number of copies, each of which shall be
deemed an original but all of which shall constitute one and the same
instrument.

 

DEVON ENERGY CORPORATION, a Delaware

corporation

By:   /s/    Frank W. Rudolph           Frank W. Rudolph, Executive
Vice-President –   Human Resources

 

12